
	

115 SRES 580 ATS: Recognizing and supporting public awareness of the importance of trademarks and the goals and ideals of the National Trademark Exposition of the United States Patent and Trademark Office.
U.S. Senate
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 580
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2018
			Mr. Grassley (for himself and Mr. Coons) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		July 24, 2018Committee discharged; considered and agreed toRESOLUTION
		Recognizing and supporting public awareness of the importance of trademarks and the goals and
			 ideals of the National Trademark Exposition of the United States Patent
			 and Trademark Office.
	
	
 Whereas intellectual property is instrumental to the economy of the United States by fueling innovation and creating jobs;
 Whereas Congress and the Congressional Trademark Caucus understand the importance of trademarks and wish to support the United States Patent and Trademark Office in operating to drive economic growth and enhance the competitiveness of the United States;
 Whereas the first National Trademark Exposition took place more than 30 years ago in Washington, DC;
 Whereas, in an increasingly competitive global marketplace, counterfeit goods pose an escalating threat to businesses and jobs in the United States;
 Whereas counterfeit goods cost the United States billions of dollars and countless jobs annually; Whereas it is important for Congress and consumers to understand the impact of counterfeit goods on the economy of, and the health and safety of consumers in, the United States;
 Whereas low quality counterfeit goods can— (1)be dangerous to consumers and harmful to entrepreneurs; and
 (2)erode consumer confidence in brands; Whereas trademark registration and Federal trademark law assist the public in—
 (1)discerning between authentic and counterfeit merchandise; and
 (2)stopping the flow of counterfeit goods;
 Whereas consumers in the United States encounter an average of 1,500 trademarks each day; Whereas it is important for the United States to strive to have the best intellectual property system possible that is understood by the public of the United States;
 Whereas the Congressional Trademark Caucus focuses on supporting initiatives that increase awareness of, and foster a productive public dialogue about, the importance of trademarks and the risks associated with counterfeit goods;
 Whereas the National Trademark Exposition supports the work of the Congressional Trademark Caucus by facilitating the education of thousands of consumers; and
 Whereas educating the public about the value of brand names and trademarks in an increasingly competitive global marketplace serves the public interest of helping to safeguard consumers against deception and confusion in the marketplace: Now, therefore, be it
		
	
 That— (1)it is the sense of the Senate that—
 (A)there should be greater public awareness of the importance of trademarks for the society and economy of the United States;
 (B)the 2018 National Trademark Exposition of the United States Patent and Trademark Office provides a unique opportunity to—
 (i)educate the people of the United States about trademarks; and (ii)encourage—
 (I)a greater understanding of the role that trademarks play in the economy of the United States; and (II)corporations, small businesses, governmental agencies, and nonprofit organizations to share information with the public about trademarks; and
 (C)the United States Patent and Trademark Office and the Smithsonian Institution should be recognized for orchestrating a free, family-friendly event that educates tens of thousands of people about the importance of trademarks; and
 (2)the Senate supports efforts to increase public awareness of the importance of trademarks, including the goals and ideals of the 2018 National Trademark Exposition of the United States Patent and Trademark Office held on July 27 and 28, 2018.
			
